Citation Nr: 1300468	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  11-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 2007 for the grant of service connection for major depressive disorder and anxiety disorder.

2.  Entitlement to an initial rating higher than 20 percent for major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1956.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted service connection for major depressive disorder and anxiety disorder and assigned an initial 20 percent disability rating, effective December 20, 2007.

The Veteran testified before the undersigned at a November 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In November 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2012).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a higher initial rating for major depressive disorder and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1956 rating decision, the RO denied entitlement to service connection for a psychiatric disability.  The Veteran appealed the May 1956 decision and the Board denied the claim in an October 1957 decision.  The Board's decision was final when issued.  

2.  In a March 2003 rating decision, the RO denied the Veteran's petition to reopen the claim of service connection for a psychiatric disability.  The Veteran appealed the March 2003 decision and the Board denied the claim in an August 2007 decision.  The Board's decision was final when issued.

3.  A petition to reopen the claim of service connection for a psychiatric disability was received on December 20, 2007, and there is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for a psychiatric disability subsequent to the August 2007 decision and prior to December 20, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 2007 for the grant of service connection for major depressive disorder and anxiety disorder have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151(a), 3.400, 20.1100(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The appeal for an earlier effective date for the grant of service connection for major depressive disorder and anxiety disorder arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's November 2012 hearing, the undersigned identified the issues on appeal (including entitlement to an earlier effective date for the grant of service connection for major depressive disorder and anxiety disorder), asked the Veteran about his contentions concerning the earlier effective date issue, and asked him about the symptoms and history of his psychiatric disability.  Further, the Veteran provided testimony as to the symptoms and history of his psychiatric disability and the treatment received for the disability, and has submitted additional evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and some of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment for a psychiatric disability.  Although there is evidence that some VA treatment records (records dated from October 2008 to February 2009, from July to September 2010, and since June 2011) have not yet been obtained, any such records are not relevant to the effective date issue because they post-date the current effective date and the assignment of an effective date otherwise turns on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that additional VA treatment records could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no duty to attempt to obtain additional VA treatment records in regard to the effective date issue.

A June 2008 VA mental health treatment note reflects that the Veteran was reportedly in receipt of Social Security Administration (SSA) benefits.  However, at that time he was 78 years old and he has not reported receipt of SSA disability benefits.  As any SSA benefits were "old age" benefits and not disability benefits, such records are not relevant to the earlier effective date issue currently on appeal and need not be obtained.  See 42 U.S.C.A. § 402 (West 2002).
There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

The current effective date of service connection for major depressive disorder and anxiety disorder is December 20, 2007, the date the Veteran's most recent petition to reopen the claim of service connection for a psychiatric disability was received.  The RO denied the Veteran's initial claim of service connection for a psychiatric disability in a May 1956 rating decision.  He submitted a timely notice of disagreement (NOD) and substantive appeal (VA Form 9) with regard to the May 1956 decision and the Board denied the claim of service connection for a psychiatric disability in October 1957.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

The Veteran submitted a petition to reopen the claim of service connection for a psychiatric disability in January 2003 and the RO denied the Veteran's petition in a March 2003 rating decision.  He submitted a timely NOD in November 2003 and VA Form 9 in April 2004.  In September 2006, the Board granted the petition to reopen the claim of service connection for a psychiatric disability and remanded the underlying claim for further development.  In August 2007, the Board denied the underlying claim of service connection for a psychiatric disability.  The Board's decision was final when issued.  See Id.

The Veteran again submitted a petition to reopen the claim of service connection for a psychiatric disability and this petition was received on December 20, 2007.  The RO denied the petition in an April 2008 rating decision.  A timely NOD with the April 2008 decision was received later that month, a statement of the case was issued in November 2008, and a timely VA Form 9 was received in November 2008.

In an August 2010 decision, the Board granted the petition to reopen the claim of service connection for a psychiatric disability and granted the underlying claim.  The RO implemented the Board's decision in the August 2010 rating decision, from which the current appeal originates.

During the November 2012 hearing, the Veteran contended that the effective date of service connection for major depressive disorder and anxiety disorder should be the date that his original petition to reopen the claim of service connection for a psychiatric disability was received in 2003 (i.e. January 10, 2003).  He expressed his belief that the Board's August 2010 decision which granted service connection for a psychiatric disability should have essentially overturned the prior August 2007 Board decision which denied the underlying claim received in 2003.  

As explained above, however, the Board's August 2007 decision was final when issued.  See Id.  Thus, the August 2010 Board decision which granted service connection for a psychiatric disability did not overturn or "throw out" the final August 2007 decision, as claimed by the Veteran.  Rather, the August 2010 decision was based on the Veteran's December 2007 petition to reopen the claim of service connection for a psychiatric disability.

The Veteran never submitted any unadjudicated formal petition to reopen the claim of service connection for a psychiatric disability subsequent to the August 2007 decision and prior to December 20, 2007, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, December 20, 2007 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than December 20, 2007 and the appeal for an earlier effective date for the grant of service connection for major depressive disorder and anxiety disorder must be denied.  


ORDER

Entitlement to an effective date earlier than December 20, 2007 for the grant of service connection for major depressive disorder and anxiety disorder is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

A June 2011 VA mental health treatment note reflects that the Veteran was scheduled for follow up psychiatric treatment 1 month following the June 2011 evaluation.  Also, during the November 2012 hearing the Veteran reported that he continued to receive VA psychiatric treatment.  The most recent VA treatment records in the claims file are from the VA Medical Center in Providence, Rhode Island (VAMC Providence) and are dated to October 2008, from February 2009 to July 2010, and from September 2010 to June 2011.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, if any additional evidence received reflects that the Veteran's service-connected psychiatric disability may have worsened since his most recent VA examination in October 2010, he should scheduled for a new VA psychiatric examination to assess the severity of the disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from VAMC Providence from October 2008 to February 2009, from July to September 2010, and from June 2011 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If, and only if, any additional evidence has been received which reflects that the Veteran's psychiatric disability may have worsened since his October 2010 VA examination, schedule him for a new VA psychiatric examination to evaluate the current severity of his service-connected psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review any examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


